Citation Nr: 0802698	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  03-13 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1961 
to January 1966 and August 1966 to October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal was previously before the Board in February 2006.  
At that time, the Board remanded it for further development.  
Regrettably the Board finds that it must remand this appeal 
again in order to ensure that all due process has been given 
in the development and adjudication of the appellant's claim.

The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In the previous remand, the Board instructed that, if an 
examination is provided to the veteran, the examiner should 
ascertain whether service-connected disability or 
disabilities has produced (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
(2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; and/or (4) the anatomical 
loss or loss of use of both hands.  

The veteran was provided a VA examination in June 2006.  The 
examiner, however, failed to specifically respond to the 
Board's instruction as set forth above.  Thus, the Board 
finds that remand is necessary in order to ensure compliance 
with its prior remand.  However, given the appellant's 
contentions (see July 2003 Decision Review Office Informal 
Conference report), the Board finds that the examiner only 
need ascertain whether the veteran's service-connected 
disabilities have produced loss or loss of use of the right 
lower extremity that, together with any residuals of organic 
disease or injury, has so affected the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  

The Board notes that the veteran is service-connected for the 
following disabilities related to the right lower extremity:  
residuals of shell fragment wounds to the right fourth toe, 
right ankle and right hip.  He is also service-connected for 
post-traumatic stress disorder, chronic low back pain, 
diabetes mellitus, chronic obstructive pulmonary disease, 
hypertension, bilateral hearing loss, residuals of fracture 
of the left third, fourth and fifth ribs, scar on the back of 
head, diabetic retinopathy associated with diabetes mellitus, 
and amputation of the fourth and fifth right toes associated 
with diabetes mellitus.  

VA and non-VA treatment records show that the veteran has 
ambulated with the use of assistive devices for many years.  
He used a cane until more recently when he was provided a 
rolling walker in March 2007 by VA.   They also document that 
the veteran is at risk for falls, and he has a history of 
falls that have been associated with either the veteran's 
diabetes and related conditions or his right lower extremity 
disabilities.  In addition, during the pendency of this 
appeal, the veteran had the fourth and fifth toes of the 
right foot amputated due to cellulitis and gangrene due to 
peripheral vascular disease, which has been related to his 
service-connected diabetes mellitus.

On the other hand, however, the evidence shows the veteran 
can ambulate (although with assistive devices) and that, in 
the past, he has walked for exercise.  It also shows that the 
veteran reported being better able to ambulate since the 
amputation of the right fourth and fifth toes.    

Thus the Board finds it necessary to obtain a medical opinion 
as to whether the veteran's disability picture relating to 
his right lower extremity is medically consistent with loss 
of use and, if so, whether the loss of use, together with any 
residuals of organic disease or injury, preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The claims file must be 
provided to the examiner for review, the 
review of which should be acknowledged in 
the examination report.  

After reviewing the claims file and 
examining the veteran, the examiner should 
opine as to whether the veteran's service-
connected disability picture related to his 
right lower extremity is consistent with 
loss of use.  This determination should be 
made on the basis of the actual remaining 
function of the right lower extremity, that 
is, whether the acts of balance and 
propulsion, etc., could be accomplished 
equally well by amputation with prosthesis.  

If the examiner finds that the veteran has 
permanent loss of use of the right lower 
extremity, such that the veteran would be 
equally well-served by amputation with 
prosthesis, the examiner should specify 
whether the loss of use together with any 
residuals of organic disease or injury 
preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  
The examiner should describe the organic 
disease or injury identified and how it 
precludes locomotion without the use of 
assistive devices.  

2.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, the claim 
should be readjudicated.  If such action 
does not resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the appellant and her representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



